Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian van Osdol on 11/17/21.

In the Claims, 
Cancel Claim 2 and 
Replace claims 1,18,19 with the following versions:

1, (currently amended) A method for vehicle facilitated commerce comprising:

collecting a payment mechanism associated with a vehicle station at a vehicle service site;

providing a user interface at the vehicle station; and at the user interface, presenting an option for camera-based commerce automation and receiving user selection of an option for automated commerce;
collecting image data in a defined region containing the vehicle station and a defined commerce region;

initializing monitoring of at least one detected user associated with the vehicle station ,wherein initializing monitoring is triggered at least partially based on received user selection of the option for automated commerce;

monitoring commerce activity of the user, which comprises of: through CV processing of image data, detecting at least one commerce activity event involving the user and updating a checkout list associated with the user based on the commerce activity event; and 
executing a transaction with the payment mechanism for the checkout list.

18. (currently amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a communication platform, cause the communication platform to:

collect a payment mechanism associated with a vehicle station at a vehicle service site;

providing a user interface at the vehicle station; and at the user interface, presenting an option for camera-based commerce automation and receiving user selection of an option for automated commerce;

collect image data in a defined region containing the vehicle station and a defined commerce region;

initialize monitoring of at least one detected user associated with the vehicle station , wherein initializing monitoring is triggered at least partially based on received user selection of the option for automated commerce;

monitor commerce activity of the user, which comprises of: through CV processing of image data, detecting at least one commerce activity event involving the user and updating a checkout list associated with the user based on the commerce activity event; and

execute a transaction with the payment mechanism for the checkout list.


19. (currently amended) A system comprising of:

one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising:
providing a user interface at the vehicle station; and at the user interface, presenting an option for camera-based commerce automation and receiving user selection of an option for automated commerce,

collecting image data in a defined region containing the vehicle station and a defined commerce region,

initializing monitoring of at least one detected user associated with the vehicle station, wherein initializing monitoring is triggered at least partially based on received user selection of the option for automated commerce,

monitoring commerce activity of the user, which comprises of: through CV processing of image data, detecting at least one commerce activity event involving the user and updating a checkout list associated with the user based on the commerce activity event, and

executing a transaction with the payment mechanism for the checkout list.

Information Disclosure Statement
The examiner notes that Applicant has provided over 200 references in their IDS filing.  Due to the volume, the examiner has only been able to provide a cursory review, perhaps only reading the title and abstract.  If any references are of particular relevance, Applicant is asked to point them out.
The information disclosure statement filed 1/25/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Allowable Subject Matter
Claims 1,3-19 are allowed over the prior art.


providing a user interface at the vehicle station; and at the user interface, presenting an option for camera-based commerce automation and receiving user selection of an option for automated commerce;…

initializing monitoring of at least one detected user associated with the vehicle station ,wherein initializing monitoring is triggered at least partially based on received user selection of the option for automated commerce;

Buibas (US 10282720) discloses monitoring a customer at a gas station fuel pump with computer vision and continuing monitoring him into a gas station convenience store for the purpose of a cashier-less checkout.  (Buibas, fig.19)

The examiner also notes that it is well known in the art that gas station customers are given an option at the fuel pump to pay at the pump or pay at a cash register (ie. with a human cashier).  

However, the references do not disclose a vehicle station option for selecting computer vision automated commerce.  

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.